Order unanimously reversed on the law and facts and petition dismissed. Memorandum: The juvenile .appeals from an order of Monroe County Family Court which adjudged him to be a juvenile delinquent and committed him to the Industrial School at Industry for an indefinite period not to exceed 18 months. The petition against him alleges that while in the company of another he knowingly and wrongfully attempted to take a purse from the person of Mrs. Boland in such a manner and in such circumstances which, if committed by an adult, would be attempt to commit the crime of grand larceny. While there was evidence that John P., who was tried in a joint trial with appellant, ran along the sidewalk and tried to' snatch Mrs. Boland’s purse, there was no evidence tending to connect appellant with that act. Mrs. Boland testified that she saw another boy running in the center of the street whom she was unable to identify. A police officer testified that he questioned appellant. He asked appellant if he was involved in a purse snatching that evening and appellant answered “ Yes ”. There being no other evidence connecting appellant with the offense his uncorroborated confession made out of court is insufficient to establish that he did the act charged against him (Family Ct. Act, § 744). (Appeal from order of Monroe County Family Court adjudging respondent to be a juvenile delinquent.) Present — Goldman, P. J., Marsh, Witmer, Moule and Henry, JJ.